COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-05-204-CV
 
GAMESTOP,
INC. AND GUION GREGG, III                             APPELLANTS
 
                                                   V.
 
RADIOSHACK
CORPORATION                                                  APPELLEE
                                               ----------
            FROM
THE 236TH DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellants= AUnopposed
Motion For Disposition Pursuant To Settlement Agreement.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the appellants,
for which let execution issue.  See Tex. R. App. P. 43.4.
PER CURIAM
PANEL D:   GARDNER, WALKER, and MCCOY, JJ.
 




DELIVERED: June 29, 2006




[1]See Tex. R. App. P. 47.4.